Citation Nr: 1003286	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  07-30 412	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial evaluation higher than 10 percent 
for herniated nucleus pulposus, lumbosacral spine. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran served on active duty from May 1993 to August 
1993, and from January 1996 to April 1998.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which granted service connection for 
herniated nucleus pulposus, lumbosacral spine, and a 10 
percent evaluation effective August 13, 2004. The Veteran 
appealed from the initial assigned disability rating. See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

In a July 2009 rating decision, the RO granted separate 
additional 10 percent ratings for radicular symptoms of the 
right lower extremity, and of the left lower extremity, both 
effective from June 25, 2009. 


FINDING OF FACT

On December 29, 2009, prior to the promulgation of a decision 
in the appeal,         the Board received notification from 
the Veteran that a withdrawal of this appeal    is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have 
been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & 
2009); 38 C.F.R. § 20.204 (2009).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2009). An 
appeal may be withdrawn as to any or all issues involved in 
the appeal at any time before the Board promulgates a 
decision. 38 C.F.R. § 20.204 (2009).  Withdrawal may be made 
by the appellant or by his or her authorized representative. 
38 C.F.R. § 20.204. In the present case, the Veteran has 
withdrawn this appeal, indicating that he is satisfied with 
the RO's decision to increase disability compensation due to 
radicular symptoms of the lower extremities and does not wish 
to pursue the appeal any further. Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration. Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
DENNIS F. CHIAPPETTA
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


